CHURCH, S.
Counsel for the administrator contends that, as the petitioner is a foreign corporation, it has no right to maintain the present proceeding. The provisions of section 15 of the general corporation law (Laws 1892, p. 1805, c. 687) and section 181 of the tax law (Laws 1896, p. 856, c. 908) do not absolutely prohibit a foreign corporation from suing in the courts of this state. On the contrary, under the provisions of section 1779 of the Code, a foreign corporation is given the same right to appeal to the courts óf this state as are accorded to a domestic corporation, except in the special instances referred to in the sections of the general corporation law and the tax law referred to. As the papers'in this case fail to show that the petitioner herein comes within the prohibition, the objections to its maintaining this proceeding should be overruled.
Motion granted, with" $25 costs.